The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the Application filed on November 23, 2020.  This application claims priority to application 14/143,410 (now U.S. Patent No. 10,846,606) filed December 30, 2013, which claims priority to application 12/921,755 (now U.S. Patent No. 8,655,822), which claims priority to PCT/US09/36864 filed March 11, 2009, which claims priority to provisional application 61/0358,796 filed March 12, 2008.
Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statement filed November 23, 2020 has been considered.

Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities:  each claim uses the acronym POMDP without previously disclosing what the acronym stands for; Partially Observable Markov Decision Process.  Examiner is requesting the acronym be explicitly spelled out the first time it is disclosed in each independent claim set.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8-11, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-13 of U.S. Patent No. 8,655,822.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 9, and 12 of the ‘822 Patent encompass claims 1, 2, 6, 8-11, and 14-17 of the current application. Claim 1 of the instant application differs from claim 1 of the ‘822 patent in that claim 1 of the instant application discloses determining at least one training treatment to train a team on a topic and claim 1 of the ‘822 patent discloses training a subject.  However, there is no difference between the training topic to train a subject and a training topic for a team, the only difference is to who, or how many subjects, the training treatment is presented.
Instant Application 17/101,184
Patent 8,655,822
1. A computer based system for determining training treatments for a team, said system comprising: 
a memory to store at least one action comprising at least one training treatment; 
a processor capable of executing machine instructions; and 
the machine instructions configured to execute a POMDP model to create a training policy to determine the at least one training treatment to train a team on a topic.

2. The computer based system of claim 1 wherein the machine instructions configured to execute a POMDP model further comprises the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function.

6. The computer based system of claim 2 wherein:
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the team after training the team on the treatment; 
the at least one reward function comprises a representation of at least one objective and at least one cost of training the team on the treatment; 
the at least one observation comprises a representation of a measure; and 
the at least one observation function comprises a representation of the probability of an expected observation of the team after training the team on the treatment.


1. A computer based system for determining training treatments for a subject, said system comprising:
a memory to store at least one action comprising at least one training treatment; 
a processor capable of executing machine instructions; 
the machine instructions including means for executing a Partially Observable Markov Decision Process (POMDP) model to create a training policy to determine the at least one training treatment to train a subject on a topic;
the means for executing a POMDP model further comprises the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function; the at least one state comprises a representation of an expertise state of the subject;
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the subject after training the subject on the treatment:
the at least one reward function comprises a representation of at least one objective and at least one cost of training the subject on the treatment; the at least one observation comprises a representation of a measure of the subject; and
the at least one observation function comprises a representation of the probability of an expected observation of the subject after training the subject on the treatment.

2. The system of claim 1 wherein the subject is a team and the training treatments are training treatments for team training.

8
6
9
8
10
8
11. A computer based method for structuring training treatments for a team on a topic, said method comprising: 
defining at least one action comprising at least one training treatment; 
utilizing a POMDP model to create a training policy to determine the at least one training treatment to train a team on a topic; and 
the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function.
12. A computer based method for structuring training treatments for a subject on a topic, said method comprising:
defining at least one action comprising at least one training treatment;
utilizing a Partially Observable Markov Decision Process (POMDP) model to create a training policy to determine the at least one training treatment to train a subject on a topic;
the step of utilizing a POMDP model further comprises the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function; the at least one state comprises a representation of an expertise state of the subject;
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the subject after training the subject on the treatment:
the at least one reward function comprises a representation of at least one objective and at least one cost of training the subject on the treatment; the at least one observation comprises a representation of a measure of the subject; and
the at least one observation function comprises a representation of the probability of an expected observation of the subject after training the subject on the treatment.

13. The method of claim 12 wherein the subject is a team and the training treatments are training treatments for team training.

14. A program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine to perform the method steps comprising: 
generating a decision making policy from a POMDP model; 
the POMDP model comprising at least one state parameter, at least one observation parameter and at least one action parameter; and the action parameter comprising training treatments.

15. The program storage device of claim 14 wherein the at least one state parameter comprises the state of expertise of a team and the at least one observation parameter comprises a measure of the expertise of the team.
9. A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine to perform the method steps comprising: 
     generating a decision making policy from a Partially Observable Markov Decision Process (POMDP) model; 
     the POMDP model comprising at least one state parameter, at least one observation parameter and at least one action parameter; 
     the action parameter comprising a training treatments; 
     the at least one state parameter comprises the state of expertise of a subject and the at least one observation parameter comprises a measure of the expertise of the subject; 
     iterating steps of training the subject, obtaining the at least one observation parameter and applying the decision making policy to select the training treatment until a process threshold is met; and 
     the process threshold comprising a measure of a changed state of expertise of the subject.
16
10
17
11



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 10, 11, and 14 recite the acronym “POMDP” without previously detailing what the acronym stands for.  It is requested that independent claims 1, 11, and 14 explicitly disclose the acronym prior to it’s first use.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. 
According to the first part of the analysis, in the instant case claims 1-10 are directed to a computer based system, claims 11-13 are directed to a computer based method, and claims 14-17 are directed to a program storage device.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations detailing “executing a PMODP model to create a training policy to determine the at least one training treatment to train a team on a topic” are, as drafted, processes that, under broadest reasonable interpretation, covers organizing human activity and performance of the limitations in the mind.  The computer implementation, memory, and processor are additional elements and discussed below.
MPEP 2106.04(a)(2)(II) indicates that managing personal behavior or relationships or interactions between people, including teaching, are concepts that describe concepts related to organizing human activity.  Here, claim 1 discloses executing a POMDP to create a training policy, which is akin to teaching and organizing human activity.  Additionally, there are no details regarding the POMDP model and the equations detailing the POMDP in the specification can be performed by a human either mentally or with pen and paper.

Regarding dependent claim 2, the execution of a POMDP where the POMDP has at least one state, one transition function, and one reward function, one observation, and one observation function are steps that a human can consider mentally, or with pen and paper.  [0040] of the instant specification details these aspects of the POMDP and the mathematical representations/functions described can be performed mentally or with pen and paper.
Regarding claim 3, the team comprising at least a first and second team member, and the observation comprising a communication pattern between the first team member and the second team member are methods of organizing human activity and also are steps that can be performed mentally; two individuals having a conversation and remembering what was discussed would be a mental implementation of what is claimed.
Regarding claim 4, the team comprising at least a first and second team member, and the state comprising a representation of an expertise state of the team with the at least one team skill are methods of organizing human activity and also are steps that can be performed mentally; two individuals having a conversation about analyzing performance would be a mental implementation of what is claimed.
Regarding claim 5, the list of skills are topics individuals could discuss and, therefore, methods of organizing human behavior and mental steps.
Regarding claims 6 and 7, the function details are described broadly and are part of the POMDP implementation which is described throughout the specification (see at least [0047]+) in a way that could be performed by humans mentally or with pen and paper.

Regarding claim 8, the POMDP model being used to create a training policy by linking each one of the states to a training treatment at an interconnecting node are steps of organizing human activity (teaching) and also steps that can be performed mentally.  The POMDP functions can be implemented by a human mentally or with pen and paper, and creating a training policy by merely linking states, training treatments, and observations are something a human can perform; a teacher determining a lesson plan would consider the current state of their students when determining what to teach next (training treatment) and base these determinations through student observations.
Regarding claim 9, the POMDP model being configured to apply the training policy by obtaining the expertise state of the team, selecting the node having that expertise state, and determining linked training treatment are steps of organizing human activity (teaching) and also steps that can be performed mentally.  The POMDP functions can be implemented by a human mentally or with pen and paper; a teacher can determine the level of their students and determine an appropriate lesson plan.
Regarding claim 10, the steps regarding applying the training policy, training the team, obtaining an observation are rejected for the same reasons as claim 9 above.  The additional steps of applying the training policy to the interconnected node, determining a changed expertise state of the team based on the observation, and determining a next training treatment are steps of organizing human activity (teaching) and also steps that can be performed mentally.  The POMDP functions can be implemented by a human mentally or with pen and paper; a teacher can determine the level of their students and determine an appropriate lesson plan.

Independent claims 11 and 14 are similar in scope to claim 1 and 2, and rejected for the same reasons as above.  Additionally, dependent claim 12 corresponds to claim 3, dependent claim 13 corresponds to claim 6, dependent claim 14 corresponds to claim 4, dependent claim 16 corresponds to claim 7, and dependent claim 17 corresponds to claim 7.  Therefore, each of the dependent claims are rejected under the same rationale as above.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, the additional elements include a computing based system, a memory, and a processor.  These elements are recited at a high-level of generality such that they amount to no more than generic computer components; see MPEP 2106.05(d)(II).  
Independent claims 11 and 14 are similar in scope to claim 1 and rejected for the same reasons as above.  Claim 11 does not recite any additional elements beyond those claimed in claim 1.  Claim 14 discloses a program storage device but the device is described at a high-level of generality such that they amount to no more than generic computer components.
Dependent claims 2-10, 12,13, and 15-17 do not recite any additional elements beyond those disclosed in claims 1 and 14 and, therefore, do not integrate the judicial exception into a practical application.  

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components.  
Independent claims 11 and 14 are similar in scope to claim 1 and rejected for the same reasons as above.  Dependent claims 2-10, 12,13, and 15-17 do not recite any additional elements beyond those disclosed in claims 1 and 14 and, therefore, do not provide limitations that amount to significantly more than the judicial exception.

Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claims recite “a program storage device” as described in paragraph [0118] of the specification where Applicant provides a non-limiting list of suitable storage devices. Although Applicant’s specification provides examples of a storage device as claimed, such examples do not explicitly define the term and therefore do not exclude signals or transmission media which are not statutory embodiments under 35 USC 101 as the computer readable medium claimed.
According to the current guidance, a proper medium that qualifies as a patent
eligible process under 35 USC 101 must be non- transitory storage medium that is also
a recording medium and should not include propagation media. Because the instant
claims include medium that could involve propagation media, the claims are being held
as non-statutory under 35 USC 101.
Each of claims 15-17 depend directly or indirectly from claim 14 but fail to cure the deficiencies set forth above. Thus these dependent claims are also held to be ineligible under 35 USC 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 14 is rejected under 35 U.S.C. 102(b) as being anticipated by Cassandra, “A Survey of POMDP Applications” hereinto referred to as Cassandra.

With respect to independent claim 14 Cassandra teaches:
A program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine to perform the method steps comprising: 
generating a decision making policy from a POMDP model; (Cassandra teaches using a POMDP in determining a control policy that will yield utility over some number of decision steps; see abstract as well as the last paragraph on page 1.)
the POMDP model comprising at least one state parameter, at least one observation parameter and at least one action parameter; and (See Cassandra which teaches the POMDP model and components including a finite set of actions and an finite set of observations on page 1, POMDP Model section.)  
the action parameter comprising training treatments. (Cassandra teaches using the POMDP in education to teach concepts to an individual; see section titled Social Applications, subsection Education)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassandra, “A Survey of POMDP Applications” hereinto referred to as Cassandra; in view of Fan et al., “Modeling and simulating human teamwork behaviors using intelligent agents” hereinto referred to as Fan.

With respect to independent claim 1 Cassandra teaches: 
A computer based system for determining training treatments for a team, said system comprising: 
the machine instructions configured to execute a POMDP model to create a training policy to determine the at least one training treatment (Cassandra teaches using the POMDP in education to teach concepts to an individual; see section titled Social Applications, subsection Education)

Cassandra does not explicitly disclose:
a memory to store at least one action comprising at least one training treatment; 
a processor capable of executing machine instructions; and 
to train a team on a topic.

However Fan teaches these limitations:
 Fan teaches modeling and simulating human teamwork behaviors and multiple uses for such modeling, such as training humans in gaining collaborative skills; see Fan abstract.  Fan also teaches using intelligent agents to model and simulate human behaviors; see abstract.  Agents are described on pg. 176, beginning of section 2, as being hardware or software systems; it is inherent that hardware or software systems comprise a memory, a processor, and instructions.
Fan also teaches teamwork modelling for training humans in the abstract and training military leaders in the second paragraph on page 175.
	Cassandra and Fan are analogous art directed towards training using Markov decision models.  Cassandra discloses numerous applications of the POMDP formula, and Fan teaches modeling and simulating teamwork behaviors using Markov modeling.
	It would have been obvious for one of ordinary skill in the art to incorporate Fan’s disclosed computer system into Cassandra's at the time the invention was made because one of ordinary skill in the art would want to benefit from an organizational framework for analyzing a variety of teamwork simulation systems as disclosed by Fan in the abstract.

With respect to independent claim 2, the rejection of claim 1 is incorporated.  Further Cassandra teaches: 
the machine instructions configured to execute a POMDP model further comprises the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function. (See Cassandra which teaches the POMDP model and components including a finite set of states, a transition function, an immediate reward function, and an observation function on page 1, POMDP Model section.)

With respect to independent claim 3, the rejection of claim 2 is incorporated.  Further Fan teaches: 
the team comprises at least a first team member and a second team member (Fan teaches modeling and simulating human teamwork behaviors and multiple uses for such modeling, such as training humans in gaining collaborative skills; see Fan abstract.  Humans working collaboratively corresponds to the claimed team.  Fan also explicitly teaches teams comprising agent-only teams and mixed human-agent teams, where the first member could be an agent and the second member a human in a mixed team; see abstract.); and 
the at least one observation comprises a communication pattern between the first team member and the second team member. (Fan teaches communicative behaviors in the abstract.)
See the rejection of claim 1 for the motivation to combine.

With respect to independent claim 4, the rejection of claim 2 is incorporated.  Further Fan teaches: 
the team comprises at least a first team member and a second team member (Fan teaches modeling and simulating human teamwork behaviors and multiple uses for such modeling, such as training humans in gaining collaborative skills; see Fan abstract.  Humans working collaboratively corresponds to the claimed team.  Fan also explicitly teaches teams comprising agent-only teams and mixed human-agent teams, where the first member could be an agent and the second member a human in a mixed team; see abstract.); and 
the at least one state comprises a representation of an expertise state of the team with at least one team skill. (Fan teaches considering team expertise in section 4.1, third paragraph.)
See the rejection of claim 1 for the motivation to combine references.

With respect to independent claim 5, the rejection of claim 4 is incorporated.  Further Fan teaches: 
the at least one team skill is one selected from the group consisting of: 
a number of targets killed,
a type of targets killed, 
a delay in information sharing, 
a delay in target prosecution, and 
a communication pattern between the first team member and the second team member (Fan teaches communicative behaviors in the abstract.  Because the claim only requires one skill to be selected Fan’s teaching of communication behavior is sufficient to teach the limitations.  However, Examiner also notes that Cassandra teaches various military applications including target identification and weapon allocation on pages 5 and 6 that are relevant to the claim but not relied upon.).
See the rejection of claim 1 for the motivation to combine references.

With respect to independent claim 11 Cassandra teaches: 
defining at least one action comprising at least one training treatment;  (Cassandra teaches teaching concepts to an individual; see section titled Social Applications, subsection Education)
utilizing a POMDP model to create a training policy to determine the at least one training treatment (Cassandra teaches using the POMDP in education to teach concepts to an individual; see section titled Social Applications, subsection Education); and 
the POMDP model having at least one state, at least one transition function, at least one reward function, at least one observation and at least one observation function. (See Cassandra which teaches the POMDP model and components including a finite set of states, a transition function, an immediate reward function, and an observation function on page 1, POMDP Model section.)

Cassandra does not explicitly disclose:
A computer based method for structuring training treatments for a team on a topic, said method comprising: 
to train a team on a topic

However Fan teaches these limitations:
Fan teaches modeling and simulating human teamwork behaviors and multiple uses for such modeling, such as training humans in gaining collaborative skills; see Fan abstract.  Fan also teaches using intelligent agents to model and simulate human behaviors; see abstract.  Agents are described on pg. 176, beginning of section 2, as being hardware or software systems.
Fan also teaches teamwork modelling for training humans in the abstract and training military leaders in the second paragraph on page 175.
Cassandra and Fan are analogous art directed towards training using Markov decision models.  Cassandra discloses numerous applications of the POMDP formula, and Fan teaches modeling and simulating teamwork behaviors using Markov modeling.
	It would have been obvious for one of ordinary skill in the art to incorporate Fan’s disclosed computer system into Cassandra's at the time the invention was made because one of ordinary skill in the art would want to benefit from an organizational framework for analyzing a variety of teamwork simulation systems as disclosed by Fan in the abstract. 

With respect to independent claim 12, the rejection of claim 11 is incorporated.  Further: 
the team comprises at least a first team member and a second team member (Fan teaches modeling and simulating human teamwork behaviors and multiple uses for such modeling, such as training humans in gaining collaborative skills; see Fan abstract.  Humans working collaboratively corresponds to the claimed team.  Fan also explicitly teaches teams comprising agent-only teams and mixed human-agent teams, where the first member could be an agent and the second member a human in a mixed team; see abstract.); and 
the at least one observation comprises a communication pattern between the first team member and the second team member. (Fan teaches communicative behaviors in the abstract.)
See the rejection of claim 11 for the motivation to combine.

Claims 6-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassandra, “A Survey of POMDP Applications” hereinto referred to as Cassandra; in view of Fan et al., “Modeling and simulating human teamwork behaviors using intelligent agents” hereinto referred to as Fan; and in further view of Levchuk et al., “Benchmarked Experiential System for Training (BEST)” hereinto referred to as Levchuk.

With respect to independent claim 6, the rejection of claim 1 is incorporated.  Further Cassandra and Fan do not disclose: 
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the team after training the team on the treatment; 
the at least one reward function comprises a representation of at least one objective and at least one cost of training the team on the treatment; 
the at least one observation comprises a representation of a measure; and 
the at least one observation function comprises a representation of the probability of an expected observation of the team after training the team on the treatment.

However, Levchuk teaches these features:
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the team after training the team on the treatment; (See Levchuk pgs. 5 and 6 which disclose a state transition function representing team expertise in relation to scenarios.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.)
the at least one reward function comprises a representation of at least one objective and at least one cost of training the team on the treatment;  (See Levchuk pgs. 5 and 6 which disclose an immediate reward function which captures scenario cost)
the at least one observation comprises a representation of a measure (See Levchuk pgs. 5 and 6 which disclose an observation function that accurately measures team expertise); and 
the at least one observation function comprises a representation of the probability of an expected observation of the team after training the team on the treatment. (See Levchuk pgs. 5 and 6 which disclose an observation function which describes how accurately measurement captures team expertise state.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.)
Cassandra, Fan, and Levchuk are analogous art directed towards training using Markov decision models.  Cassandra discloses numerous applications of the POMDP formula, Fan teaches modeling and simulating teamwork behaviors using Markov modeling, and Levchuk teaches an optimization strategy for team command and control training using POMDP.
	It would have been obvious for one of ordinary skill in the art to incorporate Levchuk’s disclosed POMDP methods in Cassandra’s at the time the invention was made because one of ordinary skill in the art would want to reduce the amount of training time required, as disclosed by Levchuk in the second paragraph of the abstract. 

With respect to independent claim 7, the rejection of claim 6 is incorporated.  Further Levchuk teaches: 
the representation of the expected changed expertise state of the team further comprises a probability of moving from the expertise state to the expected changed expertise state conditioned on the training treatment given to the team (See Levchuk pgs. 5 and 6 which disclose a transition function representing team expertise in relation to scenarios); 
the representation of the objective further comprises at least one number, where each number represents a benefit of team attaining the expertise state given the training treatment (See Levchuk pgs. 5 and 6 which disclose an immediate reward function comprising a state score); and 
the representation of the expected observation of the team further comprises the probability of an observation given the expertise state of the team and the training treatment given to the team (See Levchuk pgs. 5 and 6 which disclose an observation function that measures team expertise).
See the rejection of claim 6 for the motivation to combine references.

With respect to independent claim 8, the rejection of claim 3 is incorporated.  Further Levchuk teaches: 
the POMDP model is further configured to create a training policy (Levchuk teaches ordering scenarios used to train teams using Markov decision process models; see pg. 5 Scenario Ordering Solution section) by linking each one of the at least one state to at least one of the at least one training treatment at a node and interconnecting each node to another node by one of the at least one observation. (Levchuk teaches taking input and generating a table used to specify the next scenario from the input; see pg. 5 Scenario Ordering Solution section.  The scenarios correspond to the claimed nodes, and the input corresponds to the linking observations.)
See the rejection of claim 6 for the motivation to combine references.

With respect to independent claim 9, the rejection of claim 8 is incorporated.  Further Levchuk teaches: 
the POMDP model is further configured to apply the training policy by obtaining the expertise state of the team (The POMDP described by Levchuk comprises a finite set of states and is used to recommend the order of practice scenarios to accelerate; see pg. 5 Scenario Ordering Solution section), select the node having that expertise state and determine the linked training treatment at that node as the training treatment to train the team on the topic. (Levchuk teaches taking input and generating a table used to specify the next scenario from the input; see pg. 5 Scenario Ordering Solution section)

With respect to independent claim 10, the rejection of claim 9 is incorporated.  Further Levchuk teaches: 
the POMDP model is further configured to: 
after applying the training policy to determine the training treatment, training the team on the training treatment and obtaining the observation for the team (Levchuk teaches applying an algorithm that generates a table that enables a trainer to specify the next scenario given; see Levchuk pg. 5, Scenario Ordering Solution section); 
apply the training policy to select the interconnected node and the expected changed expertise state of the team based on the observation (Levchuk teaches taking input and generating a table used to specify the next scenario from the input; see pg. 5 Scenario Ordering Solution section.  The scenarios correspond to the claimed nodes and the input corresponds to the linking observations.); and 
determine a next training treatment to train the team. (Levchuk teaches the POMDP model may recommend a next practice scenario in the abstract.)
See the rejection of claim 6 for the motivation to combine references.

With respect to independent claim 13, the rejection of claim 11 is incorporated.  Further Cassandra and Fan do not disclose: 
the at least one state comprises a representation of an expertise state of the team; 
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the team after training the team on the treatment; 
the at least one reward function comprises a representation of at least one objective and at least one cost of training the team on the treatment; 
the at least one observation comprises a representation of a measure of the team; and 
the at least one observation function comprises a representation of the probability of an expected observation of the team after training the team on the treatment.

However, Levchuk teaches these features:
the at least one state comprises a representation of an expertise state of the team (See Levchuk pgs. 5 and 6 which disclose an observation function that accurately measures team expertise); 
the at least one transition function comprises a representation of the probability of an expected changed expertise state of the team after training the team on the treatment (See Levchuk pgs. 5 and 6 which disclose a state transition function representing team expertise in relation to scenarios.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.); 
the at least one reward function comprises a representation of at least one objective and at least one cost of training the team on the treatment; (See Levchuk pgs. 5 and 6 which disclose an immediate reward function which captures scenario cost)
the at least one observation comprises a representation of a measure of the team (See Levchuk pgs. 5 and 6 which disclose an observation function that accurately measures team expertise); and 
the at least one observation function comprises a representation of the probability of an expected observation of the team after training the team on the treatment. (See Levchuk pgs. 5 and 6 which disclose an observation function which describes how accurately measurement captures team expertise state.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.)
Cassandra, Fan, and Levchuk are analogous art directed towards training using Markov decision models.  Cassandra discloses numerous applications of the POMDP formula, Fan teaches modeling and simulating teamwork behaviors using Markov modeling, and Levchuk teaches an optimization strategy for team command and control training using POMDP.
	It would have been obvious for one of ordinary skill in the art to incorporate Levchuk’s disclosed POMDP methods in Cassandra’s at the time the invention was made because one of ordinary skill in the art would want to reduce the amount of training time required, as disclosed by Levchuk in the second paragraph of the abstract.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassandra, “A Survey of POMDP Applications” hereinto referred to as Cassandra; in view of Levchuk et al., “Benchmarked Experiential System for Training (BEST)” hereinto referred to as Levchuk.

With respect to independent claim 15, the rejection of claim 14 is incorporated.  Further Fan does not disclose: 
the at least one state parameter comprises the state of expertise of a team and the at least one observation parameter comprises a measure of the expertise of the team.

However Levchuk teaches these limitations:
the at least one state parameter comprises the state of expertise of a team (See Levchuk pgs. 5 and 6 which disclose a finite set of states representing team expertise) and the at least one observation parameter comprises a measure of the expertise of the team. (See Levchuk pgs. 5 and 6 which disclose an observation function that accurately measures team expertise)
Cassandra and Levchuk are analogous art directed towards training using Markov decision models.  Cassandra discloses numerous applications of the POMDP formula, and Levchuk teaches an optimization strategy for team command and control training using POMDP.
	It would have been obvious for one of ordinary skill in the art to incorporate Levchuk’s disclosed POMDP methods in Cassandra’s at the time the invention was made because one of ordinary skill in the art would want to reduce the amount of training time required, as disclosed by Levchuk in the second paragraph of the abstract. 

With respect to independent claim 16, the rejection of claim 15 is incorporated.  Further Levchuk teaches:  
the step of generating a decision making policy further comprises: 
defining the at least one state parameter (See Levchuk pgs. 5 and 6 which disclose a finite set of states representing team expertise), the at least one action parameter and the at least one observation parameter (See Levchuk pgs. 5 and 6 which disclose a finite set of actions representing scenarios to train on); 
defining a plurality of functions comprising at least one transition function (See Levchuk pgs. 5 and 6 which disclose a state transition function representing team expertise in relation to scenarios.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.), at least one observation function (See Levchuk pgs. 5 and 6 which disclose an observation function which describes how accurately measurement captures team expertise state.  Levchuk also teaches an optimization agent that generates near-optimal solutions to the C2 scenarios and whose output is used as the standard against which measured human performance on the DDD is assessed; see pg. 2, abstract section.) and at least one utility function (See Levchuk pgs. 5 and 6 which disclose an immediate reward function.  Paragraphs [0049] and [0050] of the instant application describe the utility function as a cost-reward function.); and 
generating the decision making policy based on said parameters and said functions. (Levchuk teaches the models function in a coordinated manner to enable trainers to capture performance measures in a largely automated manner and select the next scenario from a lookup table; see pg. 6, last paragraph of Scenario Ordering Solution section.)
See the rejection of claim 15 for the motivation to combine references.

With respect to independent claim 17, the rejection of claim 16 is incorporated.  Further Levchuk teaches: 
the program of instructions executable by the machine to perform the method steps further comprises: 
determining a changed state of the team after applying an action parameter; (Levchuk teaches performance/process measurements related to observations; see Levchuk pgs. 5 and 6)
comparing the changed state of the team to a process threshold; (Levchuk teaches performing iterations until a near-optimal solution is reached, see pg. 3, Feedback Solution section)
selecting the at least one action parameter from the decision making policy; (Levchuk teaches applying an algorithm that generates a table that enables a trainer to specify the next scenario given; see Levchuk pg. 5, Scenario Ordering Solution section)
applying the at least one action parameter to the team; determining a new changed state of the team; (Levchuk teaches applying an algorithm that generates a table that enables a trainer to specify the next scenario given; see Levchuk pg. 5, Scenario Ordering Solution section)
comparing the new changed state of the team to the process threshold (Levchuk teaches performing iterations until a near-optimal solution is reached, see pg. 3, Feedback Solution section); and 
repeating the steps of selecting the at least one action parameter, applying the at least one action parameter, determining a new changed team and comparing the new changed state until the process threshold is met. (Levchuk teaches performing iterations until a near-optimal solution is reached; see pg. 3, Feedback Solution section)
See the rejection of claim 15 for the motivation to combine references.

Conclusion
Claims 1-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121